DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 1–16 are pending.
Claims 1 and 14 are amended.
Claims 1-16 are examined as follow:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BIERMANN ET AL (US 6,359,256 B1, previously cited), in view of SORG ET AL (US 2008/0316444, previously cited), and in further view of YAMAZAKI ET AL (US 2008/0058187 A1, previously cited).
Regarding claim 1, Biermann discloses an optical station [changing device with magazine stations 13, fig. 1] for a laser processing device [intended use of optical station; connecting head 11 of a laser machining installation, fig. 1] having an optical path [cutting nozzle 21, has a laser beam passing through, in downward Z direction, fig. 1], the optical station having a positioning axis [axis in direction of double arrow B, in same direction as Z axis direction, shown in fig. 1] comprising:
a plurality of holders for holding respective optical elements [lens holder 10; four labeled; holds focusing optical system 9, fig. 1]; a positioning device [holding device 14, fig. 1] having a holder clamp for clamping [fixing device 16, fig. 1] and positioning a selected one of the holders [lens holder 10, fig. 1] such as to position the corresponding optical element [focusing optical system 9, fig. 1] in the optical path [lens holder 10, fig. 1; one shown in path of laser of cutting nozzle 21, fig. 1];
a magazine having a plurality of accommodation spaces for accommodating the plurality of holders [magazine station 13, has interior volume to accommodate lens holder 10, fig. 1], wherein the magazine is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis, and wherein the magazine [magazine station 13, fig. 1] and the holder clamp are configured to be displaceable with respect to each other in a Z-direction parallel to the positioning axis [fixing device 16 is moved vertically in direction of double arrow B, moved relative to magazine station 13, fig. 1];
wherein, when the magazine and the holder clamp are in the relative distal extreme position [when fixing device 16 is moved up towards upper end of double arrow B, fig. 1], the magazine is operative [magazine station 13 has disengaged lens holder 10 from fixing device 16, fig. 1] and is displaceable in the XY-direction to select another holder; and
wherein, when the magazine and the holder clamp are in the relative proximal extreme position [when fixing device 16 is moved down towards lower end of double arrow B, to be in contact with support rail 2039, fig. 1], the holder clamp is operative for accurately positioning the selected holder with respect to the positioning axis [fixing device 16 has disengaged lens holder 10 from magazine station 13 into connecting head 11, fig. 1; accurately positioned in double arrow B direction by support rail 20, fig. 1].

    PNG
    media_image1.png
    594
    484
    media_image1.png
    Greyscale

However, Biermann does not explicitly disclose a positioning axis that coincides with the optical path of the laser processing device in use;
the magazine is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis;
a magazine XY-actuator for displacing the magazine perpendicular to the positioning axis with respect to the positioning device;
a magazine Z-actuator for affecting a relative Z-displacement of the magazine and the holder clamp with respect to each other, between a relative distal extreme position and a relative proximal extreme position;
the magazine is operative to lift a holder from the holder clamp;
the magazine is displaceable in the XY-direction to select another holder;
the holder clamp is operative to lift the selected holder from the magazine.
Sorg discloses a lens replacement device [replacement device 17, fig. 4]; a positioning axis that coincides with the optical path of the laser processing device in use [central axis of optical element 13 in accommodation unit 22 in objective housing 10, fig. 6 is coincident with central vertical axis of projection beam 11 during projection of projection beam 11, fig. 1];
the magazine [magazine 23 and replacement device 17, fig. 6] is operative to lift a holder from the holder clamp [replacement device 17 removes accommodation unit 22 from manipulators 15 and holding element 16 of objective housing 10, fig. 2 and fig. 6];
the holder clamp is operative to lift the selected holder from the magazine [manipulators 15 and holding element 16 of objective housing 10 receive accommodation unit 22 from replacement device 17, fig. 6 and 7].

    PNG
    media_image2.png
    373
    479
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    370
    564
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    253
    515
    media_image4.png
    Greyscale

Yamazaki discloses a tool changer for a laser beam machine [automatic tool changer 100, fig. 1];
the magazine [magazine 150, fig. 3] is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis [magazine 150, rotates in direction R1, fig. 4, in a plane perpendicular to Z axis, shown in  fig. 7(a)];
a magazine XY-actuator for displacing the magazine perpendicular to the positioning axis [servomotor 130, fig. 7(a)] with respect to the positioning device [lift up cylinder 140, fig. 7(a)];
a magazine Z-actuator [magazine elevator 112 and rod 114, fig. 3] for affecting a relative Z-displacement of the magazine [magazine 150, fig. 3] and the holder clamp [working head 40, fig. 7(a)] with respect to each other, between a relative distal extreme position [rod 114 retracted by magazine elevator 112, fig. 7(a)] and a relative proximal extreme position [rod 114 extended by magazine elevator 112, fig. 7(a)];
the magazine is displaceable in the XY-direction to select another holder [magazine 150, rotated in direction R1, fig. 4, by servomotor 130, fig. 7(a), to change positions of torch holders 160, fig. 4].

    PNG
    media_image5.png
    344
    771
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    494
    514
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    396
    455
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    441
    305
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the lens holders, magazine station, and connecting head, of Biermann, by incorporating a replacement device, manipulators, and holding element, with manipulators and holding element aligned with a beam axis, as taught by Sorg, for the purpose of effecting structures/features/components for automated exchange of optical elements, for the advantage of effecting rapid optical element exchange while minimizing contamination in an objective housing [Song, para. 0012, Summary: "a replacement device which permits a rapid replacement of the optical corrective element as soon as the optical conditions change, for example when a new reticle is used. Here, the use of a replacement device has the particular advantage that, it is not necessary to completely open the objective housing to replace the optical corrective element, as a result of which the risk of contamination of the interior of the objective housing is reduced"]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, to have a servomotor for XY planar movement and elevator and rod for Z direction movement, as taught by Yamazaki, for the purpose of storing and moving optical elements in a compact space, because one of ordinary skill would be motivated to incorporate a rotatable magazine that also is elevated for efficient storage and exchange of laser torch components [Yamazaki, para. 0012, Summary: "The laser beam machine according to the present invention having the above-mentioned structure can store a large number of torches and nozzles within a limited space and can automatically change the torches and nozzles efficiently"].

Regarding claim 2, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 1, Biermann further discloses the magazine is a planar magazine extending in said virtual XY-plane [multiple magazine station 13 extending in Y direction, fig. 1], and the accommodation spaces are distributed in said XY-plane [magazine station 13 has interior volume to accommodate lens holder 10, and the interior volume is also distributed in Y direction, fig. 1].

Regarding claim 3, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 2, Biermann does not explicitly disclose the magazine is a rotatable disc-shaped magazine that is configured to rotate about a revolution axis that is parallel to the positioning axis, and the magazine XY-actuator is adapted for rotating the magazine about said revolution axis.
Yamazaki discloses the magazine is a rotatable disc-shaped magazine [magazine 150 is circular in shape, and rotates in direction R1, fig. 4, in a plane perpendicular to Z axis, shown in  fig. 7(a)] that is configured to rotate about a revolution axis that is parallel to the positioning axis [magazine 150, axis of rotation in direction R1, fig. 4, is parallel to Z direction axis of main shaft 42 of working head 40, fig. 7(a)], and the magazine XY-actuator is adapted for rotating the magazine about said revolution axis [servomotor 130 effects rotation in direction R1, fig. 7(a)].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, to have a servomotor for XY rotational movement of a circular magazine, as taught by Yamazaki, for the purpose of storing and moving optical elements in a compact space, because one of [Yamazaki, para. 0012, Summary: "The laser beam machine according to the present invention having the above-mentioned structure can store a large number of torches and nozzles within a limited space and can automatically change the torches and nozzles efficiently"].

Regarding claim 4, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 3, Biermann does not explicitly disclose the accommodation spaces are located at a circle that intersects the positioning axis, said circle having a center coinciding with the revolution axis.
Yamazaki discloses the accommodation spaces [magazine 150 has radially spaced volumes to accommodate multiple torch holders 160, fig. 4] are located at a circle that intersects the positioning axis [multiple torch holders 160 of magazine 150 are arranged in a circle, fig. 4; torch holder 160 aligns with Z direction axis of main shaft 42 of working head 40, fig. 7(a)], said circle having a center coinciding with the revolution axis [multiple torch holders 160 of magazine 150 are arranged in a circle with center coincident with axis of rotation in direction R1, fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, to be arranged in a circle with an axis of revolution, and to align the laser torch components with an axis of a laser machining nozzle, as taught by Yamazaki, for the purpose of storing and moving optical elements in a compact space, because one of ordinary skill would be motivated to incorporate a rotatable magazine for efficient storage and alignment into operating [Yamazaki, para. 0012, Summary: "The laser beam machine according to the present invention having the above-mentioned structure can store a large number of torches and nozzles within a limited space and can automatically change the torches and nozzles efficiently"].

Regarding claim 6, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 1, Biermann further discloses wherein each holder [lens holder 10; four labeled; holds focusing optical system 9, fig. 1] is provided with first type reference members [gripper element 19, fig. 1] and with second type reference members [holes 18, fig. 1], wherein the first type reference members define a reference orientation of the holder with respect to the corresponding accommodation space [gripper element 19 positions lens holder 10 in magazine station 13, fig. 1], and wherein the second type reference members define a reference orientation of the holder with respect to the holder clamp [holes 18 align with fixing device 16 through fixing pins 17, fig. 1].

Regarding claim 7, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 6, However, Biermann does not explicitly disclose a mechanical protrusion cooperating with a recessed portion of a wall.
Sorg discloses a mechanical protrusion cooperating with a recessed portion of a wall [supports 26, and 28, with bearing points 27; cooperating with outer surface of accommodation unit 22, fig. 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations with gripper elements, of Biermann, [Song, para. 0044, Detailed Description: "the design of the bearing points 27 can be chosen in such a way that a bearing point made from a hard metal, a ruby prism or hardened steel is used"].

Regarding claim 15, Biermann discloses an optical station [changing device with magazine stations 13, fig. 1] for a laser processing device [intended use of optical station; connecting head 11 of a laser machining installation, fig. 1] having an optical path [cutting nozzle 21, has a laser beam passing through, in downward Z direction, fig. 1], the optical station having a positioning axis [axis in direction of double arrow B, in same direction as Z axis direction, shown in fig. 1] comprising:
a plurality of holders for holding respective optical elements [lens holder 10; four labeled; holds focusing optical system 9, fig. 1]; a positioning device [holding device 14, fig. 1] having a holder clamp for clamping [fixing device 16, fig. 1] and positioning a selected one of the holders [lens holder 10, fig. 1] such as to position the corresponding optical element [focusing optical system 9, fig. 1] in the optical path [lens holder 10, fig. 1; one shown in path of laser of cutting nozzle 21, fig. 1];
a magazine having a plurality of accommodation spaces for accommodating the plurality of holders [magazine station 13, has interior volume to accommodate lens holder 10, fig. 1], wherein the magazine is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis, and wherein the magazine [magazine station 13, fig. 1] and the holder clamp are configured to be displaceable with respect to each other in a [fixing device 16 is moved vertically in direction of double arrow B, moved relative to magazine station 13, fig. 1];
when the magazine and the holder clamp are in the relative distal extreme position [when fixing device 16 is moved up towards upper end of double arrow B, fig. 1], the magazine is operative [magazine station 13 has disengaged lens holder 10 from fixing device 16, fig. 1] and is displaceable in the XY-direction to select another holder; and
wherein, when the magazine and the holder clamp are in the relative proximal extreme position [when fixing device 16 is moved down towards lower end of double arrow B, to be in contact with support rail 2039, fig. 1], the holder clamp is operative for accurately positioning the selected holder with respect to the positioning axis [fixing device 16 has disengaged lens holder 10 from magazine station 13 into connecting head 11, fig. 1; accurately positioned in double arrow B direction by support rail 20, fig. 1].
However, Biermann does not explicitly disclose a positioning axis that coincides with the optical path of the laser processing device in use; the magazine is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis; a magazine XY-actuator for displacing the magazine perpendicular to the positioning axis with respect to the positioning device; a magazine Z-actuator for affecting a relative Z-displacement of the magazine and the holder clamp with respect to each other, between a relative distal extreme position and a relative proximal extreme position; the magazine is operative to lift a holder from the holder clamp; the magazine is displaceable in the XY-direction to select another holder; the holder clamp is operative to lift the selected holder from the magazine; the laser processing apparatus is a semiconductor laser grooving apparatus or a semiconductor laser dicing apparatus for grooving/dicing of wafers.
Sorg discloses a positioning axis that coincides with the optical path of the laser processing device in use [central axis of optical element 13 in accommodation unit 22 in objective housing 10, fig. 6 is coincident with central vertical axis of projection beam 11 during projection of projection beam 11, fig. 1]
the magazine [magazine 23 and replacement device 17, fig. 6] is operative to lift a holder from the holder clamp [replacement device 17 removes accommodation unit 22 from manipulators 15 and holding element 16 of objective housing 10, fig. 2 and fig. 6];
the holder clamp is operative to lift the selected holder from the magazine [manipulators 15 and holding element 16 of objective housing 10 receive accommodation unit 22 from replacement device 17, fig. 6 and 7];
the laser processing apparatus [illumination device 3, fig. 1; "a laser", para. 0004, Background] is a semiconductor laser grooving apparatus or a semiconductor laser dicing apparatus for grooving/dicing of wafers [wafer 2, fig. 1; laser is capable of forming grooves and of dicing].

    PNG
    media_image9.png
    806
    388
    media_image9.png
    Greyscale

Yamazaki discloses a tool changer for a laser beam machine [automatic tool changer 100, fig. 1];
the magazine [magazine 150, fig. 3] is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis [magazine 150, rotates in direction R1, fig. 4, in a plane perpendicular to Z axis, shown in  fig. 7(a)];
[servomotor 130, fig. 7(a)] with respect to the positioning device [lift up cylinder 140, fig. 7(a)];
a magazine Z-actuator [magazine elevator 112 and rod 114, fig. 3] for affecting a relative Z-displacement of the magazine [magazine 150, fig. 3] and the holder clamp [working head 40, fig. 7(a)] with respect to each other, between a relative distal extreme position [rod 114 retracted by magazine elevator 112, fig. 7(a)] and a relative proximal extreme position [rod 114 extended by magazine elevator 112, fig. 7(a)];
the magazine is displaceable in the XY-direction to select another holder [magazine 150, rotated in direction R1, fig. 4, by servomotor 130, fig. 7(a), to change positions of torch holders 160, fig. 4];
the laser processing apparatus [illumination device 3, fig. 1; "a laser", para. 0004, Background] is a semiconductor laser grooving apparatus or a semiconductor laser dicing apparatus for grooving/dicing of wafers [wafer 2, fig. 1; laser is capable of forming grooves and of dicing].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the lens holders, magazine station, and connecting head, of Biermann, by incorporating a replacement device, manipulators, and holding element, with manipulators and holding element aligned with a beam axis, as taught by Sorg, for the purpose of effecting structures/features/components for automated exchange of optical elements, for the advantage of effecting rapid optical element exchange while minimizing contamination in an objective housing [Song, para. 0012, Summary: "a replacement device which permits a rapid replacement of the optical corrective element as soon as the optical conditions change, for example when a new reticle is used. Here, the use of a replacement device has the particular advantage that, it is not necessary to completely open the objective housing to replace the optical corrective element, as a result of which the risk of contamination of the interior of the objective housing is reduced"]; further, it would have been obvious to one of ordinary skill in the art before the effective filing date, to apply the laser machining installation, of Biermann, to machining of wafers, as taught by Sorg, for the purpose of enabling efficient laser machining component changes in an intended use, such as wafer machining, well known in the art [Song, para. 0014, Summary: "One advantageous procedure for replacing the optical corrective element is to firstly record the application parameters of the projection exposure system ... This method has the advantage that the times to replace optical corrective elements can be reduced effectively"]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, to have a servomotor for XY planar movement and elevator and rod for Z direction movement, as taught by Yamazaki, for the purpose of storing and moving optical elements in a compact space, because one of ordinary skill would be motivated to incorporate a rotatable magazine that also is elevated for efficient storage and exchange of laser torch components [Yamazaki, para. 0012, Summary: "The laser beam machine according to the present invention having the above-mentioned structure can store a large number of torches and nozzles within a limited space and can automatically change the torches and nozzles efficiently"].

Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BIERMANN ET AL (US 6,359,256 B1, previously cited), in view of SORG ET AL (US 2008/0316444, previously cited), and in view of YAMAZAKI ET AL (US 2008/0058187 A1, previously cited), as applied to claims 1 – 4, 6 – 7, and 15 above, in view of DOSAKA (US 5,128,808, previously cited).
Regarding claim 5, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 1, Biermann further discloses
the holder clamp is operative to lift the selected holder from the magazine  [fixing device 16 has disengaged lens holder 10 from magazine station 13 into connecting head 11, fig. 1; accurately positioned in double arrow B direction by support rail 20, fig. 1].
However, Biermann does not explicitly disclose the holder clamp is rotatable for rotating around; the holder clamp is rotatable about the positioning axis.
Dosaka discloses a turret for optical elements [turret 7, fig. 7]; 
the holder clamp is rotatable for rotating around [first turret 7, pivoted on a shaft 8, fig. 3];
the holder clamp is rotatable about the positioning axis [holder 702, is rotatable in hole 7a due to being held by leaf spring 701, fig. 7; rotated by first turret 7 to be aligned with axis of condenser lens 2, fig. 2].

    PNG
    media_image10.png
    313
    411
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    303
    379
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    334
    346
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, with a rotating turret and holder, as taught by Dosaka, for the purpose of conveniently exchanging optical elements to align with an axis of a lens, because one of ordinary skill would be motivated to exchange optical elements, and easily bring the element to its proper position/orientation [Dosaka, col. 4, line 55, Description, cited: "for example, the phase plate, dark field plate and stop are removably accommodated in the holes 7a of the first turret, that the optical elements 6, for example, the Nomarski prisms for use in combination with objective lenses, having different magnifications are designed so as to be positioned at the location of the pupil of the condenser lens"].

Regarding claim 8, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 6, Biermann does not explicitly disclose protrusions cooperating with radial grooves, or radial grooves cooperating with protrusions on a front face.
Dosaka discloses radial grooves [ring-shaped groove 702a, fig. 7] cooperating with protrusions on a front face [screws 703, fig. 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, with a holder with protrusions such as screws, as taught by Dosaka, for the purpose of conveniently aligning a holder with an axis of a lens, because one of ordinary skill would be motivated to exchange optical elements, and easily bring the element to its proper position/orientation [Dosaka, col. 6, line 53, Description, cited: "a pair of screws 703,703 whose tips are to be brought into contact with an outer circumferential surface of an optical element holder 702 for centering the holder 702 when it is set in the hole 7a. In addition, formed in the outer circumferential surface of the holder 702 is a ring-shaped groove 702a which is to be engaged with a portion of the leaf spring 701 when the holder 702 is set into the hole 7a"].

Regarding claim 13, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 1, Biermann does not explicitly disclose a radial opening extending towards a perimeter of the magazine, for easy exchange of holders.
Dosaka discloses a radial opening extending towards a perimeter of the magazine [tapped holes 7c, fig. 7], for easy exchange of holders [tapped holes 7c, for screws 703, which facilitate removal of holder 702 fig. 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the multiple magazine stations, of Biermann, with a holder with openings to accommodate protrusions such as screws, as taught by Dosaka, for the purpose of conveniently aligning a holder with an axis of a lens, because one of ordinary skill would be motivated to exchange optical elements, and easily bring the element to its proper position/orientation [Dosaka, col. 6, line 53, Description, cited: "a pair of screws 703,703 whose tips are to be brought into contact with an outer circumferential surface of an optical element holder 702 for centering the holder 702 when it is set in the hole 7a. In addition, formed in the outer circumferential surface of the holder 702 is a ring-shaped groove 702a which is to be engaged with a portion of the leaf spring 701 when the holder 702 is set into the hole 7a"].

Claims 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over BIERMANN ET AL (US 6,359,256 B1, previously cited), in view of SORG ET AL (US 2008/0316444, previously cited), and in view of YAMAZAKI ET AL (US 2008/0058187 A1, previously cited), as applied to claims 1 – 8, 13, and 15 above, in view of VAN ENGELEN (US 5,844,666, previously cited).
Regarding claim 9, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 1, Biermann does not explicitly disclose first magnetic holding members.
Van Engelen discloses a positioning device for an optical device [positioning device 31, fig. 5]; 
first magnetic holding members [permanent-magnet holder 83, containing magnets 95a, 103a, of mask holder 5, fig. 5]. 

    PNG
    media_image13.png
    708
    481
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the magazine and lens holder, of Biermann, a holder containing permanent magnets, as taught by Van Engelen, for the purpose of enhancing accurate movement/positioning of the accommodation unit, because one of ordinary skill [Van Engelen, col. 12, line 29, Detailed Description, cited: "During exposure of the semiconductor substrate 19, the substrate holder 1 should be displaced relative to the focusing system 3 parallel to the X-direction with a high positioning accuracy"].

Regarding claim 10, the modification of Biermann, Sorg, Yamazaki, and Van Engelen discloses substantially all features set forth in claim 9, Biermann does not explicitly disclose permanent magnets.
Van Engelen discloses permanent magnets [permanent-magnet holder 83, containing magnets 95a, 95b, of mask holder 5, fig. 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the magazine and lens holder, of Biermann, a holder containing permanent magnets, as taught by Van Engelen, for the purpose of enhancing accurate movement/positioning of the accommodation unit, because one of ordinary skill would be motivated to utilize a permanent magnet to ensure accuracy of positioning [Van Engelen, col. 12, line 29, Detailed Description, cited: "During exposure of the semiconductor substrate 19, the substrate holder 1 should be displaced relative to the focusing system 3 parallel to the X-direction with a high positioning accuracy"].

Regarding claim 11, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 1, Biermann does not explicitly disclose second magnetic holding members.
Van Engelen discloses second magnetic holding members [electric coil holder 81, containing permanent magnets 101a, 109a, cooperating with second linear motor 71, fig. 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the positioning device, of Biermann, a holder containing permanent magnets, as taught by Van Engelen, for the purpose of enhancing accurate movement/positioning of the accommodation unit, because one of ordinary skill would be motivated to utilize a permanent magnet to ensure accuracy of positioning [Van Engelen, col. 12, line 29, Detailed Description, cited: "During exposure of the semiconductor substrate 19, the substrate holder 1 should be displaced relative to the focusing system 3 parallel to the X-direction with a high positioning accuracy"].

Regarding claim 12, the modification of Biermann, Sorg, Yamazaki, and Van Engelen discloses substantially all features set forth in claim 11, Biermann does not explicitly disclose permanent magnets.
Van Engelen discloses permanent magnets [electric coil holder 81, containing permanent magnets 101a, 109a, cooperating with second linear motor 71, fig. 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the magazine and lens holder, of Biermann, a holder containing permanent magnets, as taught by Van Engelen, for the purpose of enhancing accurate movement/positioning of the accommodation unit, because one of ordinary skill would be motivated to utilize a permanent magnet to ensure accuracy of positioning [Van Engelen, col. 12, line 29, Detailed Description, cited: "During exposure of the semiconductor substrate 19, the substrate holder 1 should be displaced relative to the focusing system 3 parallel to the X-direction with a high positioning accuracy"].

Claims 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BIERMANN ET AL (US 6,359,256 B1, previously cited), in view of SORG ET AL (US 2008/0316444, previously cited), and in view of YAMAZAKI ET AL (US 2008/0058187 A1, previously cited), as applied to claims 1 – 13, and 15 above, in view of SUZUKA (US 2012/0218635 A1, previously cited).
Regarding claim 14, the modification of Biermann, Sorg, and Yamazaki discloses substantially all features set forth in claim 1,Biermann further discloses perform an optical element exchange procedure [operation of changing device with magazine stations 13, fig. 1].
Biermann does not explicitly disclose in a first step, the positioning device rotates the holder clamp about the positioning axis; in a subsequent second step, shifts; in a subsequent third step, displaces; in a subsequent fourth step, shifts;
Suzuka discloses a controller for positioning an optical element [control circuit 60, fig. 15]; 
in a first step, the positioning device rotates the holder clamp about the positioning axis [control circuit 60, fig. 15; capable of performing enumerated steps/actions by cooperating with structures/features, fig. 1, to control rotation about an axis parallel to an optical axis O; "frame 20 which is supported by the anti-shake frame 18 thereon to be rotatable (swingable) about a rotational shaft (rotational axis) 42 that is parallel to the photographing optical axis O", para. 0049, Description; and to control movement in the direction of an optical axis; "A known cam mechanism or the like can be adapted as a mechanism for moving the linear moving ring 14 in the optical axis direction", para. 0040, Description];
in a subsequent second step, shifts [control circuit 60, fig. 15; capable of performing enumerated steps/actions by cooperating with structures/features, fig. 1, to control rotation about an axis parallel to an optical axis O; "frame 20 which is supported by the anti-shake frame 18 thereon to be rotatable (swingable) about a rotational shaft (rotational axis) 42 that is parallel to the photographing optical axis O", para. 0049, Description; and to control movement in the direction of an optical axis; "A known cam mechanism or the like can be adapted as a mechanism for moving the linear moving ring 14 in the optical axis direction", para. 0040, Description];
in a subsequent third step, displaces [control circuit 60, fig. 15; capable of performing enumerated steps/actions by cooperating with structures/features, fig. 1, to control rotation about an axis parallel to an optical axis O; "frame 20 which is supported by the anti-shake frame 18 thereon to be rotatable (swingable) about a rotational shaft (rotational axis) 42 that is parallel to the photographing optical axis O", para. 0049, Description; and to control movement in the direction of an optical axis; "A known cam mechanism or the like can be adapted as a mechanism for moving the linear moving ring 14 in the optical axis direction", para. 0040, Description];
in a subsequent fourth step, shifts [control circuit 60, fig. 15; capable of performing enumerated steps/actions by cooperating with structures/features, fig. 1, to control rotation about an axis parallel to an optical axis O; "frame 20 which is supported by the anti-shake frame 18 thereon to be rotatable (swingable) about a rotational shaft (rotational axis) 42 that is parallel to the photographing optical axis O", para. 0049, Description; and to control movement in the direction of an optical axis; "A known cam mechanism or the like can be adapted as a mechanism for moving the linear moving ring 14 in the optical axis direction", para. 0040, Description].

    PNG
    media_image14.png
    488
    698
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    497
    430
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the multiple magazine stations, of Biermann, a control circuit for performing optical element movement steps, as taught by Suzuka, for the purpose of enhancing accurate movements and positioning steps, because one of ordinary skill would be motivated to utilize a control circuit for repeatable control of movements of the optical element [Suzuka, para. 0021, Description, cited: "the amount of rotation of the removable optical element holding member in proportion to the amount of rotation of the removal drive member can be increased, so that the position controller can make the removable optical element removing operation perform efficiently and with high precision"].

Regarding claim 16, the modification of Biermann, Sorg, Yamazaki, and Suzuka discloses substantially all features set forth in claim 14, Biermann does not explicitly disclose in a subsequent fifth step, controlling the positioning device for rotating the holder clamp about the positioning axis.
Suzuka discloses in a subsequent fifth step, controlling the positioning device for rotating the holder clamp about the positioning axis [control circuit 60, fig. 15; capable of performing enumerated steps/actions by cooperating with structures/features, fig. 1, to control rotation about an axis parallel to an optical axis O; "frame 20 which is supported by the anti-shake frame 18 thereon to be rotatable (swingable) about a rotational shaft (rotational axis) 42 that is parallel to the photographing optical axis O", para. 0049, Description; and to control movement in the direction of an optical axis; "A known cam mechanism or the like can be adapted as a mechanism for moving the linear moving ring 14 in the optical axis direction", para. 0040, Description].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate into the multiple magazine stations, of Biermann, a control circuit for performing optical element movement steps, as taught by Suzuka, for the purpose of enhancing accurate movements and positioning steps, because one of ordinary skill would be motivated to utilize a control circuit for repeatable control of movements of the optical element [Suzuka, para. 0021, Description, cited: "the amount of rotation of the removable optical element holding member in proportion to the amount of rotation of the removal drive member can be increased, so that the position controller can make the removable optical element removing operation perform efficiently and with high precision"].

Response to Amendment
With respect to the Claim Objection: the amendment filed on August 12th 2021 that overcame the Claim objection in the previous office action.

Response to Argument
Applicant's arguments filed August 12th 2021 have been fully considered but they are not persuasive as the following reasons:

The applicants argue: “…In the response filed on February 12, 2021, the Applicant submitted that: 
- Biermann fails to disclose that "the holder clamp is operative to lift the selected holder from the magazine", as required by claim 1, and 
- "a magazine to lift a holder from a holder clamp" as required by claim 1. 
The Examiner apparently agreed and on page 5 of the Office Action, the Examiner stated that "Biermann does not explicitly disclose ... the magazine is operative to lift a holder from a holder clamp ... the holder clamp is operative to lift the selected holder from the magazine". 
It was then alleged that "Sorg teaches among other limitations ... the magazine [magazine 23 and replacement device 17, fig. 6] is operative to lift a holder from the holder clamp [replacement device 17 removes accommodation unit 22 from manipulators 15 and holding element 16 of objective housing 10, fig. 2 and fig. 6]; the holder clamp is operative to lift the selected holder from the magazine [manipulators 15 and holding element 16 of objective housing 10 receive accommodation unit 22 from replacement device 17, fig. 6]." 
Sorg was cited and discussed previously. 
Specifically, the Applicant discussed the teachings of Sorg in the responses to the first Office Action (dated April 2, 2019), and the second Office Action (dated August 26, 2019).  
Indeed, in the Office Action dated August 26, 2019, it was acknowledged that "Sorg does not explicitly disclose ... the magazine is operative to lift a holder". In a response to that Office Action, the Applicant agreed with the Examiner on that point, and argued that Sorg also fails to disclose that the holder clamp is operative to lift the selected holder from the magazine. In the following Office Action (dated May 14, 2020), the Examiner apparently agreed, stating that "Applicant's arguments, see above, with respect to the rejection of claims 1-4, 6-7, and 15 under 35 USC 103 of Sorg and Hasegawa have been fully considered and are persuasive." 
Naturally, in view of the record, the Applicant is now surprised to see that Sorg is cited again for features that were previously agreed to be missing from Sorg. 
The Applicant's position has not changed. The Applicant again submits that Sorg fails to disclose that the magazine and the holder clamp are configured to be displaceable with respect to each other in the Z-direction parallel to the positioning axis. In Sorg, all displacements are in the X-Y plane only. It should be noted that, as is clearly shown in FIG. 6 of Sorg, the movement of the optical element 13 from the magazine 23 to the objective housing 10 occurs in a direction perpendicular, not parallel, to the positioning axis, which the Examiner has correctly stated is the central axis of the optical element 13 in the objective housing 10. 
Sorg also fails to disclose a magazine Z actuator for effecting a relative Z-displacement of the magazine and the holder clamp with respect to each other. As explained above, there is no relative Z-displacement of the holder and the magazine in Sorg. It naturally follows that Sorg fails to disclose an actuator for effecting such relative Z-displacement. 
Moreover, Sorg does not disclose that the magazine is operative to lift a holder from the holder clamp. It is clear from claim 1 that "lift" refers to the displacement along the Z direction, since the claim requires "effecting a relative Z displacement of the magazine and the holder clamp with respect to each other between a relative distal extreme position and a relative proximal extreme position". In Sorg, all movements are in the X-Y plane, which means that Sorg does not disclose a movement that could correspond to lifting. 
In addition, Sorg discloses that, in the relative proximal extreme position, the holder clamp is operative to lift the selected holder from the magazine. As explained above, Sorg fails to disclose lifting of a holder from the magazine. In Sorg, all movements are in the X-Y plane, and there is no lifting. 
Furthermore, Sorg fails to disclose lifting the selected holder from the magazine for accurately positioning the selected holder with respect to the positioning axis. As noted previously, Sorg fails to disclose lifting of a holder from the magazine. Moreover, as apparently acknowledged by the Examiner, by far the most relevant embodiment in Song is shown in FIG. 6 thereof, which shows both a rotary magazine and an additional movement of the optical element from the magazine. However, as also shown in FIG. 6, the magazine is offset from the positioning axis, therefore lifting a holder from the magazine will not serve to position the holder with respect to the positioning axis. 
For at least the reasons set forth above, the Applicant submits that none of the cited prior art documents discloses, teaches or suggests that "the holder clamp is operative to lift the selected holder from the magazine", or that "the magazine is operative to lift a holder from a holder clamp" as required by claim 1. Thus, claim 1 and claims depending from claim 1 should not be rejected…”, Remark Page 2-3. 
The examiner's response: The applicant's arguments above are not persuasive, because: 
It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Sorg only cited to discloses a lens replacement device [replacement device 17, fig. 4]; a positioning axis that coincides with the optical path of the laser processing device in use [central axis of optical element 13 in accommodation unit 22 in objective housing 10, fig. 6 is coincident with central vertical axis of projection beam 11 during projection of projection beam 11, fig. 1]; the magazine [magazine 23 and replacement device 17, fig. 6] is operative to lift a holder from the holder clamp [replacement device 17 removes accommodation unit 22 from manipulators 15 and holding element 16 of objective housing 10, fig. 2 and fig. 6]; the holder clamp is operative to lift the selected holder from the magazine [manipulators 15 and holding element 16 of objective housing 10 receive accommodation unit 22 from replacement device 17, fig. 6 and 7]. The rest of the limitations are disclosed by BIERMANN and YAMAZAKI. Such as:
Biermann discloses an optical station [changing device with magazine stations 13, fig. 1] for a laser processing device [intended use of optical station; connecting head 11 of a laser machining installation, fig. 1] having an optical path [cutting nozzle 21, has a laser beam passing through, in downward Z direction, fig. 1], the optical station having a positioning axis [axis in direction of double arrow B, in same direction as Z axis direction, shown in fig. 1] comprising:
a plurality of holders for holding respective optical elements [lens holder 10; four labeled; holds focusing optical system 9, fig. 1]; a positioning device [holding device 14, fig. 1] having a holder clamp for clamping [fixing device 16, fig. 1] and positioning a selected one of the holders [lens holder 10, fig. 1] such as to position the corresponding optical element [focusing optical system 9, fig. 1] in the optical path [lens holder 10, fig. 1; one shown in path of laser of cutting nozzle 21, fig. 1];
a magazine having a plurality of accommodation spaces for accommodating the plurality of holders [magazine station 13, has interior volume to accommodate lens holder 10, fig. 1], wherein the magazine is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis, and wherein the magazine [magazine station 13, fig. 1] and the holder clamp are configured to be displaceable with respect to each other in a Z-direction parallel to the positioning axis [fixing device 16 is moved vertically in direction of double arrow B, moved relative to magazine station 13, fig. 1];
wherein, when the magazine and the holder clamp are in the relative distal extreme position [when fixing device 16 is moved up towards upper end of double arrow B, fig. 1], the magazine is operative [magazine station 13 has disengaged lens holder 10 from fixing device 16, fig. 1] and is displaceable in the XY-direction to select another holder; and
wherein, when the magazine and the holder clamp are in the relative proximal extreme position [when fixing device 16 is moved down towards lower end of double arrow B, to be in contact with support rail 2039, fig. 1], the holder clamp is operative for accurately positioning the selected holder with respect to the positioning axis [fixing device 16 has disengaged lens holder 10 from magazine station 13 into connecting head 11, fig. 1; accurately positioned in double arrow B direction by support rail 20, fig. 1].
Yamazaki discloses a tool changer for a laser beam machine [automatic tool changer 100, fig. 1];
the magazine [magazine 150, fig. 3] is configured to be displaceable in a virtual XY-plane perpendicular to the positioning axis [magazine 150, rotates in direction R1, fig. 4, in a plane perpendicular to Z axis, shown in  fig. 7(a)];
a magazine XY-actuator for displacing the magazine perpendicular to the positioning axis [servomotor 130, fig. 7(a)] with respect to the positioning device [lift up cylinder 140, fig. 7(a)];
a magazine Z-actuator [magazine elevator 112 and rod 114, fig. 3] for affecting a relative Z-displacement of the magazine [magazine 150, fig. 3] and the holder clamp [working head 40, fig. 7(a)] with respect to each other, between a relative distal extreme position [rod 114 retracted by magazine elevator 112, fig. 7(a)] and a relative proximal extreme position [rod 114 extended by magazine elevator 112, fig. 7(a)];
[magazine 150, rotated in direction R1, fig. 4, by servomotor 130, fig. 7(a), to change positions of torch holders 160, fig. 4].
Regarding the argument “…Sorg fails to disclose lifting of a holder from the magazine …”, It is further clarified that, Sorg’s disclosures are not only relay on fig.6, it also include fig.7. therefore, Sorg discloses the holder clamp is operative to lift the selected holder from the magazine [manipulators 15 and holding element 16 of objective housing 10 receive accommodation unit 22 from replacement device 17, fig. 6 and 7]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761